Citation Nr: 1642515	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  07-26 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a cardiovascular disorder, to include left ventricular hypertrophy, and to include as secondary to the service-connected hypertension with chronic renal insufficiency.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU), prior to June 30, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to April 1992.  He received the Army Commendation Medal. 

These matters come before the Board of Veterans' Appeals (Board) from December 2006 and August 2012 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the December 2006 decision, the RO denied the Veteran's petition to reopen claims for service connection for bilateral hearing loss and tinnitus as new and material evidence had not been received.  In the August 2012 decision, the RO denied the claim for service connection for a cardiovascular disorder, to include left ventricular hypertrophy. 

In his April 2007 Notice of Disagreement (NOD), the Veteran requested a hearing before a hearing officer at the RO as to the issues of whether new and material evidence had been received to reopen the claims for service connection for bilateral hearing loss and tinnitus.  An informal hearing conference with a Decision Review Officer (DRO) was conducted in July 2007 in lieu of a formal hearing and a report of the conference has been associated with the Veteran's claims folder. 

The Veteran testified before the undersigned at a December 2008 hearing at the RO (Travel Board hearing) on the issues of bilateral hearing loss and tinnitus.  A transcript of that hearing has been associated with his claims folder. 
In February 2009, the Board granted the Veteran's petition to reopen the claims for service connection for bilateral hearing loss and tinnitus, but denied the underlying claims.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veteran's Claims (Court).  In a December 2010 memorandum decision, the Court vacated that part of the Board's February 2009 decision that denied entitlement to service connection for bilateral hearing loss and tinnitus and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In August 2011, the Board added the TDIU claim to the appeal under Rice v Shinseki, 22 Vet App 447 (2009).  The Board then remanded the TDIU, bilateral hearing loss, and tinnitus claims to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

The Board notes that additional medical evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the April 2015 Supplemental Statement of the Case (SSOC).  To date, these records have not been reviewed by the AOJ, and no waiver from the Veteran or his representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issues.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the cardiovascular disorder claim, in an August 2012 rating decision, the AOJ denied the claim.  In August 2012, the Appellant filed a NOD, appealing the denial.  Regarding the TDIU claim, in a June 2015 rating decision, the AOJ granted a TDIU, effective June 30, 2008.  The AOJ then issued a Statement of the Case (SOC) in June 2015 on the issues of entitlement to a TDIU prior to June 30, 2008, and entitlement to service connection for a cardiovascular disorder.  This SOC was sent to the Veteran's incorrect mailing address, and was returned to VA as undeliverable.  In a May 2016 statement, the Veteran's representative requested that the June 2015 SOC be resent to the Veteran so he could perfect an appeal on those issues.  To date, the AOJ has not resent the June 2015 SOC to the Veteran's correct mailing address.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2015).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the bilateral hearing loss and tinnitus claims, the AOJ was informed in December 2011, by the Moncrief Army Community Hospital in Fort Jackson, South Carolina, that the Veteran's medical records from that facility could not be located.  The AOJ also received an August 2012 response by the National Personnel Records Center (NPRC), which stated that the Veteran's medical records from the Moncrief Army Community Hospital in Fort Jackson, South Carolina, dated since 1992 were unavailable.  The AOJ did not issue a Formal Finding regarding the unavailability of these records or inform the Veteran of the unavailability of these records in a written notice letter, as specifically requested by the Board in its remand.  This action is necessary before the Veteran's claims can be decided on the merits.  38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Additionally, the Veteran was afforded VA audiological examinations in October 2012 and October 2014.  Both examinations were found to have unreliable results due to the Veteran's lack of cooperation.  Nonetheless, the October 2012 VA examination found that the Veteran did report recurrent tinnitus and the October 2014 VA examination determined that the Veteran's speech discrimination scores bilaterally (which demonstrated current bilateral hearing loss) were appropriate for use in the Veteran's case.  Thus, the Veteran is presumed to have current disabilities and is presumed to have excessive noise exposure in service due to his Military Occupational Specialty (MOS) of Cannon Crewmember.  However, both VA medical opinions provided in October 2012 and October 2014 did not consider and discuss the April 2007 private positive nexus opinion that is of record, as was specifically requested by the Board in its remand.  Further, the October 2012 VA examiner provided a speculation medical opinion based on the sole fact that the examination was unreliable - yet, the examination provided a current diagnosis of tinnitus.  The Board finds that these VA medical opinions are inadequate.

Thus, another remand of the bilateral hearing loss and tinnitus claims is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative a SOC concerning the claims of entitlement to: (1) a TDIU prior to June 30, 2008; and, (2) service connection for a cardiovascular disorder, to include left ventricular hypertrophy, and to include as secondary to the service-connected hypertension with chronic renal insufficiency.  

Ensure the SOC is sent to the Veteran's current mailing address.  These issues should not be certified or returned to the Board unless the Veteran or his representative submit a timely substantive appeal.

2.  Issue a Formal Finding regarding the unavailability of the Veteran's medical records from the Moncrief Army Community Hospital in Fort Jackson, South Carolina, for the period since 1992.

3.  Notify the Veteran that his medical records from the Moncrief Army Community Hospital in Fort Jackson, South Carolina, dated since 1992 are unavailable.  He must be informed of the efforts VA made to obtain the records, provided a description of any further action VA will take concerning his claim, and advised to submit any such records that are in his possession.  The notification must be documented in the claims file.

4.  Obtain a VA medical opinion regarding whether the currently diagnosed bilateral hearing loss and tinnitus are related to a disease or injury in service.  An examination is not required unless recommended by the opinion provider.  The claims folder, including this remand, must be sent to the VA examiner should note that the claims folder was reviewed. 

The examiner should assume that the Veteran has current bilateral hearing loss and tinnitus, and should assume that the Veteran was exposed to excessive noise during his active military service.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed tinnitus and hearing loss had their onset in service, are related to the Veteran's in-service noise exposure, or are otherwise related to a disease or injury in service. 

In formulating the above opinions, the examiner must comment on all previous diagnoses of tinnitus, Dr. Edwards' April 2007 opinion, and the opinions of the examiner who conducted the December 2006 and July 2007 VA examinations. 

The examiner must provide a rationale for all medical opinions provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The absence of evidence of treatment for hearing loss or tinnitus in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion. 

The examiner is advised that the Veteran is competent to report noise exposure and hearing problems in service, his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  If any benefit on appeal remains denied, the AOJ should issue a SSOC.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




